By the Court.
This is an action to recover the balance due on a written contract for the building of a garage. The answer was a general denial, payment and recoupment. One clause of the contract was: “All work and material to be satisfactory to the inspectors and to the buyer.” The trial judge found that the plaintiff performed all the work required by the terms of the contract in a workmanlike manner, and found generally for the plaintiff for the full amount claimed. At the conclusion of the evidence the defendant requested a ruling that “the measure of damages would be the contract price, minus the amount by which the value of the house as left by the plaintiff falls short of what the value would have been if he had constructed the property, including the garage, in a manner which would have been reasonably satisfactory.” This ruling was refused as not applicable in view of the findings of fact made.
The general finding in favor of the plaintiff imported a finding of every subsidiary fact necessary to that result. The evidence was ample to warrant the conclusion that the work was performed in such a way as reasonably ought to have been satisfactory to the defendant. This is all that the contract required. Handy v. Bliss, 204 Mass. 513, 520. The general finding for the plaintiff means that the judge found this fact in the plaintiff’s favor. Therefore he never reached, nor properly could reach, consideration of the question of damages, and the requested ruling was denied rightly.

Order dismissing report affirmed.